—On the Court’s own motion, it is
Ordered that the appellants are granted leave to appeal to the Court of Appeals from the decision and order of this Court, dated July 31, 2000 [274 AD2d 583 decided herewith], which affirmed an order of the Family Court, Kings County, dated March 31, 1999, and the following question is certified to the Court of Appeals: Was the decision and order of this Court properly made?
Questions of law have arisen, which, in our opinion, ought to be reviewed by the Court of Appeals (see, CPLR 5713). Mangano, P. J., O’Brien, Sullivan and H. Miller, JJ., concur.